Thomas, J.
The defendant was indicted in the circuit court of Henry county for a felonious assault upon Seely Kline under section 3489, and was found ..guilty of an assault as defined by section 3490, Revised *320Statutes, 1889, and sentenced to imprisonment in the penitentiary for two years.
It is the settled law of Missouri that upon “an indictment for an assault with intent to commit a felony, or for a felonious assault, the defendant may be convicted of a less offense. R. S. 1889, sec. 3950, State v. Burk, 89 Mo. 635; State v. Schloss, 93 Mo. 361; State v. Frank, 103 Mo. 120; Stale v. Buchler, 103 Mo. 203.
This being the only error assigned and no other error appearing of record, the judgment of the trial court is affirmed.
All the judges of this division concur.